Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 1 of 11

}\\)\i>

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

Linda Miller :
2141 Longshore Avenue : # 2:18~0\/~05649
Phiiadelphia, PA 19149 ‘
Plaintiff
V.
Donald P lannace :
114 Wilson ncaa - ; MMAR 9 5 §Gts
` 2 : 75
Turnersvllle, NJ 0801 A d l By% BARKMAN, mem
. n ' WWD@D. cna
Matthew T Symuleski '
9A lvy Court
Maple Shade, NI 08052
And
Broadway F. Mon'is
56 KenWood Drive
Sicklerville, NJ 08081
Defendants
AMENDED COMPLAINT
l. Plaintiff, Linda Miller, is a resident of the Cornmonwealth of Pennsylvania,
residing at the address listed in the caption of this Complaint.
2. Upon information and belief, Defendant, Donald P lannace, is a resident of the
State of NeW Jersey, residing at the address listed in the caption of this Complaint.
3. Upon information and belief, Defendant, Matthew T Symuleski, is a resident of
the State ofNeW Jersey, residing at the address listed in the caption of this Complaint.
4. Upon information and belief, Defendant, Broadway F. Morris, is a resident of the
State of New Jersey, residing at the address listed in the caption of this Complaint.
5. On or about July 14, 2018, at or about 7:00 p.m., Plaintiff Was the owner and

operator of a motor vehicle, traveling Westbound on Ben Franklin Bridge, in Philadelphia PA.

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 2 of 11

6. At or about the same date and time, Defendants’ vehicles Were involved in a
motor vehicle collision With Plaintift` s vehicle.

7. The aforesaid motor vehicle collision Was caused by the Defendant, Matthew T.
Symuleski negligently and/or carelessly, Operating his vehicle in such a manner so as to rear~end
Plaintiff s vehicle

8, In the alternative, the aforesaid motor vehicle collision Was caused by the
Defendant Donald P. lannace negligently and/or carelessly, operating his vehicle in such a
manner so as to rear-end Defendant Syrnuleski’s vehicle Which in turn rear-ended Plaintiff’s
vehicle.

9. In the alternative, the aforesaid motor vehicle collision Was caused by the
Defendant Broadway F. Morris negligently and/or carelessly, operating his vehicle in such a
manner so as to rear-end Defendant lannace’s vehicle Which was in turn pushed into Defendant
Symuleski’s vehicle Which in turn rear-ended Plaintiff’s vehicle.

10. In the alternative, the aforesaid motor vehicle collision Was caused by the
Defendant, Broadvvay F. Morris failing to apply the brakes in time andfor avoid the motor
vehicle collision(s) among plaintiff, Defendant Symulski, and/or Defendant lannace; thus rear-
ending Defendant Iannace’s vehicle Which Was in turn pushed into Defendant Symuleski’s
vehicle Which in turn rear~ended Plaintiff’s vehicle again.

11. The aforesaid motor vehicle collision Was the result ofthe negligence and/or
carelessness of Defendants and not the result of any action or failure to act by Plaintiff.

12. As a result of the accident, the Plaintiff suffered serious, severe and permanent

bodily injuries including back injuries, as set forth more fully below

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 3 of 11

_C£UBT_I
Linda Miller v. Donald P Iannace
Personal Injury--Negligence

13. Plaintiff incorporates by reference herein the allegations set forth in the

aforementioned paragraphs of this Cornplaint, inclusive, as if set forth herein at length.

14. The negligence and/or carelessness of Defendant, Which was the direct and sole

cause of the aforesaid motor vehicle collision and the resultant injuries and damages suffered by

the Plaintiff, consisted of, but is not limited to, the following:

B.

b.

Operating his vehicle into Plaintiff’s lane of travel;

Failing to maintain proper distance between vehicles ;

Operating his vehicle in a negligent and/or careless manner without regard for
the rights or safety of Plaintiff or others;

Failing to have his vehicle under proper and adequate control;

Operating his vehicle at a dangerous and excessive rate of speed under the
circumstances;

Violation of the “assured clear distance ahead” rule;

Failure to keep a proper lookout;

Being inattentive to his duties as an operator of a motor vehicle;
Disregarding traffic lanes, patterns, and other devices;

Driving at a dangerously high rate of speed for conditions;

F ailing to remain continually alert while operating said vehicle;

Failing to perceive the highly apparent danger to others which the actions

and/or inactions posed;

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 4 of 11

m. Failing to give Plaintiff meaningful warning signs concerning the impending
collision;

n. Failing to exercise ordinary care to avoid a rear-ending collision;

o. Failing to be highly vigilant and maintain sufficient control of said vehicle and
to bring it to a stop on the shortest possible notice;

p. Operating said vehicle with disregard for the rights of Plaintiff, even though
he was aware or should have been aware of the presence of Plaintlff and the
threat of harm posed to Plaintiff;

q. Continuing to operate the vehicle in a direction towards the Plaintiff s vehicle
when he saw, or in the exercise of reasonable diligence, should have seen, that
further operation in that direction would result in a collision;

r. Failing to operate said vehicle in compliance with the applicable laws and
ordinances of the Cornrnonwealth of Pennsylvania, pertaining to the operation
and control of motor vehicles

15. As a direct and consequential result of the negligent and/or careless conduct of the
Defendant, described above, the Plaintiff suffered various serious and permanent personal
injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or
aggravation of pre-existing conditions and others ills and injuries including back injuries, all to
Plaintiff’ s great loss and detriment

16. As a result of these injuries, all of which are permanent in nature and all of which
are to Plaintiff’ s great financial detriment and loss, Plaintiff has in the past, is presently, and may
in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 5 of 11

l7. As an additional result of the carelessness and/or negligence of Defendant,
Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

18. As a direct result of the negligent and/or careless conduct of the Defendant,
Plaintiff suffered damage to Plaintiff s personal property, including a motor vehicle, which
Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not
limited to, storage fees and towing, all to Plaintiff" s great loss and detriment

l9. As a further result of Plaintiff’ s injuries, Plaintiff has in the past, is presently and
may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s
further loss and detriment

20. Furthermore, in addition to all the injuries and losses suffered, the Plaintiff has
incurred or will incur medical, rehabilitative and other related expenses in an amount equal to or
in excess of the basic personal injury protection benefits required by the Pennsylvania Motor
Vehicle Financial Responsibility Law, 75 Pa. C.S. Section 1701 et. seq. as amended

WHEREFORE, Plaintiff prays for judgment in Plaintiff s favor and against Defendant, in
an amount in excess of Seventy-Five Thousand ($75,000.0(}) Dollars, plus all costs and other
relief this court deems just.

COUNT II
Linda Miller v. Matthew T Symuleski
Personal Injury_Negligence

21. Plaintiff incorporates by reference herein the allegations set forth in the
aforementioned paragraphs of this Complaint, inclusive, as if set forth herein at length.

22. The negligence and/or carelessness of Defendant, which was the direct and sole
cause of the aforesaid motor vehicle collision and the resultant injuries and damages suffered by

the Plaintiff, consisted of, but is not limited to, the following:

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 6 of 11

a. Rear-ending Plaintiff’ s vehicle;

b. Operating his vehicle into Plaintiff’ s lane of travel;

c. Failing to maintain proper distance between vehicles;

d. Operating his vehicle in a negligent and/or careless manner without regard for
the rights or safety of Plaintiff or others;

e. Failing to have his vehicle under proper and adequate control;

f. Operating his vehicle at a dangerous and.excessive rate of speed under the
circumstances;

g. Violation of the “assured clear distance ahead” rule;

h. F ailure to keep a proper lookout;

i. Being inattentive to his duties as an operator of a motor vehicle;

j. Disregarding traffic lanes, patterns, and other devices ;

k. Driving at a dangerously high rate of speed for conditions;

l. Failing to remain continually alert while operating said vehicle;

m. Failing to perceive the highly apparent danger to others which the actions
and/or inactions posed',

n. Failing to give Plaintiff meaningful warning signs concerning the impending
collision',

o. Failing to exercise ordinary care to avoid a rear-end collision;

p. Failing to be highly vigilant and maintain sufficient control of said vehicle and

to bring it to a stop on the shortest possible notice;

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 7 of 11

q. Operating said vehicle with disregard for the rights of Plaintiff, even though
he Was aware or should have been aware of the presence of Plaintiff and the
threat of harm posed to Plaintiff;

r. Continuing to operate the vehicle in a direction towards the Plaintiff"s vehicle
when he saw, or in the exercise of reasonable diligence, should have seen, that
further operation in that direction would result in a collision',

s. Failing to operate said vehicle in compliance With the applicable laws and
ordinances of the Comrnonwealth of Pennsylvania, pertaining to the operation
and control of motor vehicles

23. As a direct and consequential result of the negligent and/or careless conduct of the
Defendant, described above, the Plaintiff suffered various serious and permanent personal
injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or
aggravation of pre~existing conditions and others ills and injuries including back injuries, all to
Plaintiff s great loss and detriment

24. As a result of these injuries, all of which are permanent in nature and all of Which
are to Plaintiff s great financial detriment and loss, Plaintiff has in the past, is presently, and may
in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an
indefinite time into the future.

25. As an additional result of the carelessness and/or negligence of Defendant,
Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

26. As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to Plaintiff's personal property, including a motor vehicle, which

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 8 of 11

Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not
limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

27. As a further result of Plaintiff s injuries, Plaintiff has in the past, is presently and
may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’ s
further loss and detriment.

28. Furtherrnore, in addition to all the injuries and losses suffered, the Plaintiff has
incurred or will incur medical, rehabilitative and other related expenses in an amount equal to or
in excess of the basic personal injury protection benefits required by the Pennsylvania Motor
Vehicle Financial Responsibility Law, 75 Pa. C.S. Section 1701 et. seq. as amended

WHEREFORE, Plaintiff prays for judgment in Plaintiff’s favor and against Defendant, in
an amount in excess of Seventy~Five Thousand ($75,000.00) Dollars, plus all costs and other
relief this court deems just.

COUNT III
Linda Miller v. Broadway F. Morris
Personal Injury_Negligence

29. Plaintiff incorporates by reference herein the allegations set forth in the
aforementioned paragraphs of this Complaint, inclusive, as if set forth herein at length.

3(). The negligence and/or carelessness of Defendant, which was the direct and sole
cause of the aforesaid motor vehicle collision and the resultant injuries and damages suffered by
the Plaintiff, consisted of, but is not limited to, the following:

a. Operating his vehicle into Plaintiff’ s lane of travel;
b. Failing to maintain proper distance between vehicles;

c. Operating his vehicle in a negligent and/or careless manner without regard for

the rights or safety of Plaintiff or others;

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 9 of 11

d. Failing to have his vehicle under proper and adequate control;,

e. Operating his vehicle at a dangerous and excessive rate of speed under the
circumstances',

f. Violation of the “assured clear distance ahead” rule;

g. Failure to keep a proper lookout;

h. Being inattentive to his duties as an operator of a motor vehicle;

i. Disregarding traffic lanes, patterns, and other devices;

j. Driving at a dangerously high rate of speed for conditions;

k. F ailing to remain continually alert while operating said vehicle;

l. Failing to perceive the highly apparent danger to others which the actions
and/or inactions posed;

m. Failing to give Plaintiff meaningful warning signs concerning the impending
collision;

n. Failing to exercise ordinary care to avoid a rear-end collision',

o. Failing to be highly vigilant and maintain sufficient control of said vehicle and
to bring it to a stop on the shortest possible notice;

p. Operating said vehicle with disregard for the rights of Plaintiff, even though
he Was aware or should have been aware of the presence of Plaintiff and the
threat of harm posed to Plaintiff;

q. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

 

When he saw, or in the exercise of reasonable diligence, should have seen, that

further operation in that direction would result in a collision;

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 10 of 11

r. Failing to operate said vehicle in compliance with the applicable laws and
ordinances of the Comrnonwealth of Pennsylvania, pertaining to the operation
and control of motor vehicles

31. As a direct and consequential result of the negligent and/or careless conduct of the
Defendant, described above, the Plaintiff suffered various serious and permanent personal
injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or
aggravation ofpre-existing conditions and others ills and injuries including back injuries, all to
Plaintiff’s great loss and detriment.

32. As a result of these injuries, all of which are permanent in nature and all of which
are to Plaintiff1 s great financial detriment and loss, Plaintiff has in the past, is presently, and may
in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an
indefinite time into the future.

33. As an additional result of the carelessness and/or negligence of Defendant,
Plaintiff has suffered emotional injuries, along with the physical injuries suffered

34. As a direct result of the negligent and/or careless conduct of the Defendant,
Plaintiff suffered damage to Plaintiff’ s personal property, including a motor vehicle, which
Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not
limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

35. As a further result of Plaintiff’s injuries, Plaintiff has in the past, is presently and
may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s
further loss and detriment.

36. Furthermore, in addition to all the injuries and losses suffered, the Plaintiff has

incurred or will incur medical, rehabilitative and other related expenses in an amount equal to or

 

Case 5:19-cv-00951-.]FL Document 1 Filed 03/06/19 Page 11 of 11

in excess of the basic personal injury protection benefits required by the Pennsylvania Motor
Vehicle Financial Responsibility Law, 75 Pa. C.S. Section 1701 et. seq. as amended

WHEREFORE, Plaintiff prays for judgment in Plaintiff’s favor and against Defendant, in
an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other

relief this court deems just.

SIMON & Sll\/[ON, P.C.

 

 

